Citation Nr: 0738056	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-13 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, claimed as secondary to service-
connected ligamentous instability of the left knee (left knee 
disability).

4.  Entitlement to a temporary total rating based on 
convalescence in the event of award of service connection for 
a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.


The issue of entitlement to a temporary total rating based on 
convalescence in the event of award of service connection for 
a right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied 
the veteran's request to reopen a claim of entitlement to 
service connection for hearing loss, which was originally 
denied (in October 2004) on the basis of no causal 
relationship to service.

2.  Evidence submitted subsequent to the June 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hearing loss.

3.  An October 2004 RO rating decision denied a claim of 
entitlement to service connection for tinnitus on the basis 
of no causal relationship to service.

4.  Evidence submitted subsequent to the October 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for tinnitus.

5.  In an unappealed October 2004 rating decision (veteran 
was notified on November 4, 2004), the RO denied the 
veteran's original claim of entitlement to service connection 
for degenerative changes of the right knee as secondary to a 
service-connected left knee disability on the basis of no 
causal relationship to service.

6.  Evidence submitted subsequent to the October 2004 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability.

7.  The competent medical evidence is in equipoise as to 
whether the veteran's currently diagnosed degenerative 
arthritis of the right knee with residuals of right 
quadriceps muscle repair is proximately due to his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision denial of service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  The RO's October 2004 rating decision denial of service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

5.  The RO's October 2004 decision denial of service 
connection for degenerative change of the right knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

6.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a right 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

7.  Degenerative arthritis of the right knee with residuals 
of right quadriceps muscle repair is proximately due to 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As the decision herein reopens the claim for service 
connection for a right knee disability, and awards service 
connection for such, further discussion with regard to VA's 
duties to notify and assist relative to the right knee claim 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  ).  
The determination to reopen the claim for service connection 
constitutes a full grant of that portion of the claim.  
Hence, there is also no reason to belabor the impact of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  With regard 
to the underlying claim of service connection for a right 
knee disability, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be discussed further.  

The immediate discussion will address VA's duties under the 
VCAA with regard to the veteran's claim of service connection 
for hearing loss and tinnitus.  VA issued a VCAA notice 
letter to the appellant with regard to the petition to reopen 
the claim for service connection for hearing loss in April 
2005.  That letter was returned to VA by the U.S. postal 
service.  The record does not reflect that the letter was 
reissued.  The record also does not reflect that a VCCA 
notice letter was issued to the appellant with regard to the 
petition to reopen the claim for service connection for 
tinnitus.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the aforementioned notice 
error did not affect the essential fairness of the 
adjudication because any defect in this respect was cured by 
actual knowledge on the part of the claimant.  The Board 
finds actual knowledge on behalf of the claim based on the 
statements and contentions made by the veteran and his 
representative throughout the appeal period, to include 
testimony provided at the June 2007 Travel Board hearing.

A March 2006 letter informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman.   



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

New and material evidence

Initially, the Board points out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claims in question was 
received in August 2005.  As such, the amended provision is 
for application in this case and is set forth below.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  Regarding the 
veteran's claims for service connection for hearing loss and 
tinnitus, the RO declined to reopen these claims in the 
February 2006 rating decision, finding that the veteran had 
not submitted any evidence that would warrant 
reconsideration.  Regarding the veteran's claim for service 
connection for a right knee disability, the RO noted in the 
February 2006 rating decision on appeal that the service 
connection claim was considered reopened, but it determined 
that that the claim could not be granted on the merits.  
Nevertheless, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, an October 2004 rating decision denied the 
veteran's claim seeking service connection for hearing loss, 
tinnitus, and a right knee disability.  The RO denied all 
three service connection claims based on the opinions of VA 
examiners finding that these disabilities were not causally 
related to service.  The veteran was notified of the October 
2004 rating decision via a letter dated November 4, 2004.  
The appellant did not perfect an appeal of this decision, and 
it became final.  38 U.S.C.A. § 7105.  The most recent final 
denial in this case regarding hearing loss was a June 2005 
rating decision which essentially declined to reopen the 
veteran's claim because it noted the veteran had not replied 
to the RO's request for evidence.  He also did not appeal 
this decision and it became final.  Id. 

The Board again notes that most recent RO denial of the 
veteran's hearing loss claim was in June 2005.  However, as 
noted in the June 2005 rating decision, the previously 
considered medical records and rating decision were 
considered.  Thus, the record contained essentially the same 
evidence at the time of the June 2005 and October 2004 rating 
decisions.  The Board will now review the evidence of record 
at the time of these most recent final denials in October 
2004 and in June 2005.  Service medical records show that the 
veteran was seen for complaints of his knees giving way in 
October 1972.  Physical examination of the right knee 
revealed the right knee to be stable with no effusion, 
quadriceps atrophy, chondromalacia, or crepitus.  The 
diagnosis was "right knee - no pathology found."  A 1972 
radiographic report noted the veteran experienced pain over 
the right patella, but X-rays noted that no patellar 
abnormalities were seen.  A clinical evaluation in February 
1975 (about 5 months prior to discharge from service) did not 
reveal any clinical findings regarding the veteran's right 
knee.  Regarding hearing loss, clinical entrance examination 
showed normal hearing in July 1966.  Periodic clinical 
examinations in October 1969 and April 1970 also revealed 
normal hearing.  The February 1975 examination showed some 
hearing loss, but not for VA compensation purposes.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss); 38 C.F.R. § 3.385 (2007).

A report of a post-service VA joints examination performed in 
July 2004 noted that the veteran's medical records were not 
available for review.  The veteran reported right knee pain 
for the last two or three years.  After performing a physical 
examination, the VA examiner diagnosed the veteran with minor 
degenerative changes in the right knee.  The examiner opined 
that the veteran's right knee condition is not related to the 
service-connected left knee condition.  X-ray examination at 
that time revealed very mild degenerative changes of the 
right knee.  

A report of a post-service VA audiological examination 
performed in October 2004 noted that the veteran's claims 
folder was available for review.  It was noted that the 
veteran's relevant audiological history included being a 
combat medic in service and an occupation in the medical 
supply business.  The veteran reported bilateral tinnitus, 
"'every now and then'" with an unknown onset date.  The 
examiner, in a summary of the veteran's audiological test 
results, noted very mild high frequency sensorineural hearing 
loss bilaterally.  The examiner opined that it is not likely 
that the veteran's current hearing loss and tinnitus were 
related to military service.  The examiner noted that the 
veteran's hearing was within normal limits on both entrance 
and separation examinations.  The examiner supported the 
opinion by noting that the veteran reported the onset of 
hearing loss two to three years ago.  It was also noted that 
tinnitus occurring only "every now and then" was normal.    

In a March 2005 statement, the veteran indicated that his 
hearing was fading.  

The Board will first examine the evidence added to the record 
subsequent to the most recent denials for tinnitus in October 
2004 and for hearing loss in June 2005.  After that 
discussion is complete, the Board will examine the evidence 
added to the record since the last final denial for service 
connection for a right knee disability in October 2004.

In his August 2005 claim, the veteran stated that his hearing 
condition had become more severe in nature.  See also 
Substantive Appeal, received in May 2006.  At the June 2007 
Travel Board hearing, the veteran contended that he suffered 
acoustic trauma consistent with his MOS and that his hearing 
loss and tinnitus were related to service.  (T. at 13-17.)

After a review of the evidence submitted by the veteran since 
the last final denials for hearing loss and tinnitus, the 
Board finds that it is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
and it does not raise a reasonable possibility of 
substantiating the claim.  The new evidence, as described 
above, was submitted for the purpose of demonstrating 
acoustic trauma in service.  However, the record contained 
evidence of the veteran's MOS at the time of the last final 
denial of these claims.  Further, the record is still void of 
competent medical evidence of record linking any current 
hearing loss or tinnitus to his period of active service.  
The only evidence doing so consists of the veteran's 
redundant and cumulative statements to that effect.  Further, 
the Board finds that the veteran's statements do not raise a 
reasonable possibility that the bilateral hearing loss and 
tinnitus are linked to service when considered in conjunction 
with the record as a whole.  

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claims for service connection 
hearing loss and tinnitus are not reopened.  Accordingly, the 
Board finds that the element of the service connection claims 
that was missing at the time of the prior final denials 
remains deficient, namely medical evidence that the veteran 
has current hearing loss and/or tinnitus that are related to 
his active military service.  As such, the Board finds that 
new and material evidence has not been received to reopen the 
claims for service connection for hearing loss and tinnitus.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

The Board will now turn to the evidence added to the record 
subsequent to the last final denial for service connection 
for a right knee disability in October 2004.  The record 
contains a December 2005 narrative report from L.L., D.O.  
Dr. L.L. relates the veteran's right knee injury and surgery 
to the damage and weakness in the veteran's service-connected 
left knee.  The Board finds this evidence had not been 
submitted before to agency decision-makers, and is not 
cumulative and redundant because there had been no clinical 
opinion relating the veteran's right knee disability to his 
service-connected left knee disability at the time of the 
October 2004 RO denial.  Thus, it is new.

As the aforementioned statement provides clinical evidence 
that the veteran's service-connected left knee either caused, 
or aggravated, disability in the veteran's right knee, it 
relates to an unestablished fact necessary to substantiate 
the claim as the veteran had not previously submitted 
clinical evidence indicating such a relationship.  The Board 
notes that the additional evidence, from Dr. L.L., also 
raises a reasonable possibility of substantiating the claim 
as the additional evidence relates the veteran's non-service 
connected right knee disability to his service-connected left 
knee disability.  See 38 C.F.R. §§ 3.156(a) and 3.310.  The 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for service connection 
for a right knee disability is reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
knee disability, the claim is reopened, and the appeal is 
allowed to this extent.  The Board will next analyze the 
underlying claim of service connection for a right knee 
disability on the merits.
Service connection- right knee disability
Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active 


service or for aggravation of a pre-existing injury or 
disease in active military service.  38 U.S.C.A. §§ 1110 and 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Service connection may be 
also granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that service connection on a secondary basis 
requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

The veteran primarily asserts entitlement to service 
connection for a right knee disability as due to his service-
connected left knee disability.  See October 2005 statement 
in support of his claim.  The veteran contends that he favors 
his right knee because of the instability and degenerative 
arthritis in the left knee.  The veteran also contends that 
his left knee gave out in July 2005 causing him to fall and 
sustain an injury that eventually led to right knee surgery 
in August 2005.  Again, secondary service connection may be 
granted for disability which is proximately due to or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310.  Specifically, in order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

First, the Board finds that the record contains medical 
evidence of a current right knee disability.  A January 2006 
VA examiner diagnosed the veteran with degenerative arthritis 
of the right knee with residuals of a quadriceps muscle 
rupture repair.  See also August 2005 VA X-rays of the right 
knee (revealing degenerative changes in the right knee) and 
June 2007 MRI of the right knee.

With respect to whether there is medical evidence that the 
current disability was either caused or aggravated by a 
service-connected disability, the Board finds that the 
probative clinical evidence is supportive of the veteran's 
claim.  As the Board finds that service connection is 
warranted on a secondary basis, service connection on a 
direct incurrence basis will not be addressed.

The Board notes a VA outpatient treatment record, dated in 
August 2005, shows the veteran was seen for increasing 
problems with his right knee.  It was noted that 
approximately three weeks ago, the veteran's knee gave out 
and he fell and has fallen a couple of times since then 
because his knee gives out.  The claims folder also contains 
a December 2005 opinion from L.L., D.O., Board Certified, 
Physical Medicine and Rehabilitation, stating that the giving 
out and weakness of the veteran's left knee caused the fall 
which caused the right knee injury and resulted in right knee 
surgery.  Dr. L.L. opined that the veteran's right knee 
injury and surgery are secondary to the damage and weakness 
in his left knee.  It was noted that weakness in the left 
knee caused the fall that subsequently caused the tear of his 
quadriceps tendon to his right knee and later surgery.  Dr. 
L.L. did not specifically note that the claims folder was 
reviewed, but the medical history of the veteran's left knee 
was noted, including his paratrooper injury in service and 
reconstructive left knee surgery.  Dr. L.L. further noted 
that the veteran's left knee was always weaker than his right 
knee and it progressively became weaker over time due to a 
prior torn ligament and reconstructive surgery.  As such, the 
Board finds that the veteran's medical history, as contained 
in the December 2005 narrative report, to be consistent with 
medical history contained in the claims folder, to include 
the August 2005 VA outpatient treatment report.  See 
38 C.F.R. § 4.1 (2007). 

The record contains two reports from VA examinations in 2004 
and 2006.  The July 2004 examination reported noted that the 
veteran's medical records were not available for review.  
After performing a physical examination, the VA examiner 
diagnosed the veteran with minor degenerative changes in the 
right knee.  The examiner opined that the veteran's right 
knee condition is not related to the service-connected left 
knee condition.  The Board notes that no rationale was 
provided for this opinion.  In January 2006, the veteran 
underwent another VA examination regarding his right knee.  
After reviewing the claims folder and performing a physical 
examination of the veteran, the VA examiner diagnosed the 
veteran with degenerative arthritis of the right knee with 
residual of quadriceps muscle rupture repair.  The VA 
examiner opined that the veteran's right knee condition is 
not likely to be related to his left knee condition.  
Although the examiner noted a review of Dr. L.L.'s report, 
the 2006 VA examiner also did not supply a supporting 
rationale for the provided opinion.  The Board also notes a 
December 1997 VA examination report that focused on the 
veteran's left knee, but an examination of the veteran's 
right knee was also conducted.  However, the examiner did not 
provide an impression or etiological opinion regarding the 
veteran's right knee.

In weighing the probative value of the aforementioned VA and 
private opinions, a physician's access to the claims file and 
the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  In evaluating the probative value of 
medical statements, the Board must look at factors such as 
the individual knowledge and skill in analyzing the medical 
data.  Black v. Brown, 10 Vet. App. 297, 284 (1997).  
Additionally, the Board is not permitted to not make its own 
medical judgments.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Finally, as is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

Turning to the medical opinions of record, the Board places 
no probative value on the opinion of the July 2004 VA 
examiner because the claims folder was not reviewed and no 
supporting rationale was provided for the opinion given.  
Further, the July 2004 VA opinion was provided prior to the 
veteran's right knee injury and surgery in July 2005.  The 
Board will now weigh the probative value of the 2006 VA 
examiner's opinion and the December 2005 private opinion.  
The Board places equal weight on these two opinions.  The 
December 2005 opinion was provided by Dr. L.L., who is Board 
Certified in Physical Medicine and Rehabilitation.  Dr. L.L. 
provided a clinical opinion that the injury to the veteran's 
right knee in 2005, to include the torn right quadriceps 
muscle and subsequent surgery, was caused by the veteran's 
service-connected left knee weakness and instability.  The 
Board finds that Dr. L.L.'s opinion combined with the 
contemporaneous August 2005 VA treatment record, indicating 
the veteran was seen for problems with his right knee because 
of a recent fall, has a probative value equal to the opinion 
of the January 2006 VA examiner.  Again, it is noted that the 
2006 VA examiner's opinion found the veteran's right knee 
condition is not likely to be related to his left knee 
condition, but a supporting rationale was not supplied.  
Further, while the 2006 VA examiner was a medical doctor, the 
VA examiner was not noted to be Board Certified in physical 
medicine and rehabilitation as was Dr. L.L.

Based on the foregoing, the Board finds that the 2005 private 
and 2006 VA clinical opinions are credible, competent, 
probative and are based on accurate, factual premises that 
are substantiated by the record.  Thus, the Board finds that 
the evidence is at least in equipoise.  The Board notes that 
the veteran is to be afforded every reasonable doubt.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with 
resolution of doubt in the veteran's favor, the evidence 
supports a grant of service connection for a degenerative 
arthritis of the right knee with residuals of right 
quadriceps muscle repair.


ORDER

New and material evidence not having been received, the claim 
for service connection for hearing loss is not reopened.

New and material evidence not having been received, the claim 
for service connection for tinnitus is not reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
knee disability, the claim is reopened, and the appeal is 
allowed to this extent.

Entitlement to service connection for degenerative arthritis 
of the right knee with residuals of right quadriceps muscle 
repair is granted.


REMAND

Having granted service connection for degenerative arthritis 
of the right knee with residuals of right quadriceps muscle 
repair, the Board must now determine whether the veteran is 
entitled to a temporary total rating based on convalescence.  
The Board notes that this issue has been perfected to the 
Board.  However, further procedural development of the record 
is needed prior to appellate consideration of this claim.

Procedurally, the RO has not adjudicated this claim on the 
merits.  Since the RO has continually denied service 
connection for a right knee disability, the veteran's claim 
for a total temporary rating was addressed, but then 
immediately dismissed because the assignment of a total 
temporary rating requires treatment of a service-connected 
disability.  38 C.F.R. § 4.30 (2007).  In this situation, the 
Board may not consider the merits of the claim de novo 
without prior RO adjudication of the claim de novo.  Because 
the RO has not adjudicated the claim of entitlement to a 
temporary total rating based on convalescence on the merits, 
de novo, the Board may not adjudicate the matter at present.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting 
where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to a 
temporary total rating based on 
convalescence from an August 2005 right 
knee surgery.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


